 


109 HRES 259 IH: Condemning the existence of racially restrictive covenants in housing documents and urging States to adopt legislation similar to that which was enacted in California to address the issue.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 259 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Cleaver (for himself, Mr. Ney, Mr. Gary G. Miller of California, Mr. Clay, Mrs. Emerson, Mr. Blunt, Mr. Carnahan, Mr. Skelton, Mr. Frank of Massachusetts, Mr. Meeks of New York, Mr. Crowley, Ms. Moore of Wisconsin, Mr. Moore of Kansas, Mr. Baker, Mr. Kanjorski, Mr. King of New York, Mr. Gutierrez, and Mr. Capuano) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Condemning the existence of racially restrictive covenants in housing documents and urging States to adopt legislation similar to that which was enacted in California to address the issue. 
 
Whereas racially restrictive covenants are a vestige of the Jim Crow era and were widely utilized in the United States during the early part of the 20th century to discriminate against African Americans, Jews, and other minorities and ethnic groups; 
Whereas the purpose of racially restrictive covenants was to prohibit the sale or lease of real property to designated racial or ethnic minorities; 
Whereas the United States Supreme Court in a series of decisions, including Shelley v. Kraemer and Hurd v. Hodge, held that racially restrictive covenants enforced by a State constituted illegal discrimination and were contrary to public policy; 
Whereas the Congress passed the Fair Housing Act of 1968 to prohibit private parties from setting discriminatory terms and conditions on the sale or use of property; 
Whereas although now unenforceable, throughout the country tens of thousands of racially restrictive covenants remain in housing documents including plats, deeds, and homeowner association bylaws; 
Whereas there is no legitimate purpose for the continued presence of racially restrictive covenants in housing documents and their existence is contrary to the spirit of the Fair Housing Act of 1968; 
Whereas housing documents containing racially restrictive covenants are psychologically damaging to all Americans and they are sending the message that racism and discrimination are tolerable; 
Whereas the State of California has enacted legislation that allows individual property owners to submit for recordation a modified document with the covenant stricken and requires homeowner associations to remove racially restrictive covenants; and
Whereas the Missouri State Senate recently passed legislation requiring homeowner associations to remove racially restrictive covenants: Now, therefore, be it 
 
That the House of Representatives— 
(1)declares that the existence of racially restrictive covenants in housing documents is inherently inconsistent with the principles and values embodied in Supreme Court precedent and the Fair Housing Act of 1968; 
(2)finds that the pervasiveness of racially restrictive covenants in housing documents is unacceptable and causes harm to not only property owners but to all members of American society; 
(3)commends the State of California for taking a lead role in the removal of racially restrictive covenants from housing documents;
(4)commends the Missouri State Senate for passing legislation to remove racially restrictive covenants from housing documents; 
(5)urges States to enact laws that will more readily permit property owners to remove racially restrictive covenants from their property titles, deeds, or other documents; 
(6)urges States to enact laws that require homeowner associations to strike racially restrictive covenants from all declarations or other governing documents; and 
(7)directs the Clerk of the House of Representatives to cause to be delivered a copy of this Resolution to each of the Governors, Attorney General, and Secretaries of State of each of the States and the District of Columbia. 
 
